Case: 18-11250   Date Filed: 10/17/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11250
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-21199-KMW



RYAN LEE ZATER,

                                                          Petitioner-Appellant,

                                 versus

WARDEN, FCI MIAMI LOW,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 17, 2018)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 18-11250        Date Filed: 10/17/2018       Page: 2 of 4


       Ryan Zater, a federal prisoner proceeding pro se, appeals the dismissal of his

28 U.S.C. § 2241 application for habeas corpus relief. The district court concluded

that because Zater failed to satisfy § 2255(e)’s saving-clause requirements, he was

not entitled to relief under § 2241, and dismissed his application for lack of

jurisdiction. On appeal, Zater makes two arguments. First, he asserts that his 18

U.S.C. § 924 convictions are invalid, and that he should be able to seek habeas

relief under § 2255(e)’s saving clause on the ground that he is “actually innocent”

and § 2255 was inadequate and ineffective to challenge his conviction because his

earlier efforts to do so were barred by precedent and the bar on second or

successive § 2255 motions.1 Second, and separately, Zater contends that the

district court erred in not exercising its discretion to transfer his § 2241 application

to the District of South Carolina―the district of his conviction―for resolution.

After careful review, we affirm.

       In a federal habeas proceeding under § 2241, the applicability of § 2255(e)’s

saving clause is “a threshold jurisdictional issue,” and the saving clause “imposes a

subject-matter jurisdictional limit” on § 2241 applications. Samak v. Warden, FCC

Coleman-Medium, 766 F.3d 1271, 1273 (11th Cir. 2014) (per curiam). We review

the applicability of § 2255(e)’s saving clause de novo. McCarthan v. Dir. of
1
 A federal prisoner who wishes to file a second or successive motion to vacate, set aside, or
correct his sentence is required to move the court of appeals for an order authorizing the district
court to consider such a motion. See 28 U.S.C. § 2255(h), cross-referencing 28 U.S.C. § 2244.
Without authorization, the district court lacks jurisdiction to consider a second or successive
petition. United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005).
                                                 2
               Case: 18-11250     Date Filed: 10/17/2018    Page: 3 of 4


Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1081 (2017), cert. denied sub

nom., 138 S. Ct. 502, 199 (2017). Although district courts shall liberally construe

pro se filings, pro se litigants must still comply with the court’s procedural rules,

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Ordinarily, a federal prisoner may attack the validity of his conviction or

sentence by filing a motion to vacate under § 2255. Sawyer v. Holder, 326 F.3d
1363, 1365 (11th Cir. 2003). Under § 2255(e)’s saving clause, a prisoner may seek

relief through a § 2241 habeas application only if “the remedy by [§ 2255] motion

is inadequate or ineffective to test the legality of his detention,” which is the

petitioner’s burden to establish. 28 U.S.C. § 2255(e); McCarthan, 851 F.3d at

1081. In McCarthan, we concluded that the saving clause permits a federal

prisoner to proceed under § 2241 only when: (1) he is “challeng[ing] the execution

of his sentence, such as the deprivation of good-time credits or parole

determinations”; (2) “the sentencing court [was] unavailable,” such as when the

sentencing court itself has been dissolved; or (3) “practical considerations (such as

multiple sentencing courts) might prevent a petitioner from filing a motion to

vacate.” 851 F.3d at 1092–93.

      The saving clause, however, does not allow access to § 2241 simply because

a claim is barred by the rule against second or successive § 2255 motions. Id. at

1092. Consequently, a petitioner who has filed a previous § 2255 motion that has


                                           3
               Case: 18-11250     Date Filed: 10/17/2018    Page: 4 of 4


been denied may not circumvent the restriction on successive § 2255 motions by

filing an application under § 2241. Id. at 1091–92.

      Even liberally construing Zater’s claims, as we must, his argument that he is

“actually innocent” of his § 924 convictions―the same argument that he attempted

to make in his successive § 2255 motions―attacks the substance of his convictions

and accompanying sentences, and thus falls outside the scope of § 2255(e)’s saving

clause as interpreted in McCarthan. Accordingly, we conclude that the district

court properly dismissed his application for lack of jurisdiction.

      Additionally, unlike § 2255 motions, § 2241 applications must be brought in

the district court for the district in which the inmate is incarcerated. Fernandez v.

United States, 941 F.2d 1488, 1495 (11th Cir. 1991). Any other district court lacks

jurisdiction over a § 2241 application. Id. Here, Zater brought his application in

the Southern District of Florida―the district in which he is incarcerated.

Therefore, the district court did not err by declining to transfer Zater’s application

to the District of South Carolina―the district of his conviction.

      For these reasons, the district court properly dismissed Zater’s § 2241

habeas application for lack of jurisdiction. Accordingly, we affirm.

      AFFIRMED.




                                           4